Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
Claims 37-38, 41-43, 46-48, 51-53, 56 have been examined.  Claims 1-36, 39-40, 44-45, 49-50, 54-55 have been canceled. Claims 37, 41. 47, 51 have been amended. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 37-38, 41-43, 46-48, 51-53, 56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
2019 Revised Patent Eligibility Guidance (PEG): Step 1: 
Claims 37-38, 41-43, 46 are drawn to a computer-implemented method for conducting an adaptive clinical trial at a plurality of geographically remote clinical sites according to a set of procedures or parameters, which is within the four statutory categories (i.e. process). Claims 47-48, 51-53, 56 are drawn to a computerized system for conducting an adaptive clinical trial at a plurality of geographically remote clinical sites according to a set of procedures or parameters, which is within the four statutory categories (i.e.machine).. Accordingly, claims 37-38, 41-43, 46-48, 51-53, 56 fall within the statutory categories. 

2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
The limitation of Independent claims 37-38, 41-43, 46-48, 51-53, 56 recite at least one abstract idea. Specifically, Claims 37, 47 recite the steps of: 
A computer-implemented method for conducting an adaptive clinical trial at a plurality of geographically remote clinical sites according to a set of procedures or parameters, said method comprising the steps of:
(a)    collecting performance metric data with respect to the performance of a particular clinical site, performance of clinical personnel, or achievement of study parameters in the course of conducting said clinical trial at said clinical site; 
(b)	electronically reporting the data to a pre-programmed computer module; 
(c) determining in real time, by use of said pre-programmed computer module, whether procedures or parameters utilized in conducting said clinical trial relating to making payment to a remote site, the inventory of clinical supplies or the schedule for re-supplying require modification; 
(d) providing instructions, based on said determining, to modify the procedures or parameters utilized in conducting said clinical trial, so as to make a partial or complete payment to a remote site, adjust the inventory of supplies for a remote site, change the schedule for re supply of a remote site, or distribute additional supplies to a remote site, and 
(e) modifying the procedures or parameters utilized in conducting said clinical trial, based on said instructions. 
The limitations “collecting performance metric data with respect to the performance of a particular clinical site, performance of clinical personnel, or achievement of study parameters in the course of conducting said clinical trial at said clinical site; determining in real time, whether procedures or parameters utilized in conducting said clinical trial require modification; modify the procedures or parameters utilized in conducting said clinical trial ” constitutes c) mental processes because collecting performance metric or determining, whether procedures or parameters utilized in conducting said clinical trial require modification; modifying the procedures or parameters utilized in conducting said clinical trial can be practically performed by human mind for collecting, determining and modifying on a piece of paper.. Accordingly, the claims describe the abstract idea of c) mental processes. 
Dependent Claims 2-15, 17-19 expand on tracking the input of data point, versus time, plotting data event on the user interface.  
2019 PEG: Step 2A - Prong Two 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As 
The additional limitations in claims 37, 47 do not integrate the above abstract idea into a practical application because there is no application or use of the abstract idea in any meaningful way. In particular, the claims recite the additional elements of a merely invoke the use of  a generic computer module programmed to perform the desired functions of determining whether modifications to clinical trials needed and providing instruction on those modification.. And thus it does not take the claim out of the methods of mental process grouping. Thus, the claim recites an abstract idea. 
Further, the claim as a whole merely describes how to generally “apply” the concept of using communication device, or a processor in a computer environment. The claimed computer components such as a computer programmed module are recited at a high level of generality and are merely invoked as tools to perform the collecting, determining, modifying function of data. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 

2019 PEG: Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect step 2A, Prong One, the additional elements are recited at a high level of generality, and the written description describes these elements are generic computer components.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Thus, claims 1-20 have been held as patent ineligible. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/area pre-programmed computer module in claims 37 and claim 47
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 37-38, 40-48, 50-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiffman et al. (US. 20060184493A1 hereinafter Shiffman) in view of Briegs et al. (US. 7,054,823 hereinafter Briegs) .

With respect to claim 37, Shiffman teaches a computer-implemented method for conducting an adaptive clinical trial at a plurality of geographically remote clinical sites according to a set of procedures or parameters (‘493; Para 0039), said method comprising the steps of:
(a).collecting performance metric data with respect to the performance of a particular clinical site, performance of clinical personnel, or achievement of study parameters in the course of conducting said clinical trial at said clinical site (‘493; Para 0006: collect valid, reliable data on one or more conditions within a clinical trial group of subjects. Subjects in clinical trials are assigned tasks related to treatment and data collection in accordance with a research protocol. The integrity of clinical trials rests upon subjects' faithful performance of these tasks, as well as the compliance of other clinical trial participants, such as doctors, nurses, the overall site and so on, with clinical trial protocol and its requirements and Compliance may relate to adherence to set procedures, achievement of certain goals of a clinical trial, or any other parameter indicative of performance as illustrated in Para 0005;  Para 0039: The historical data on site or personnel compliance may be specific to that site or person, or may relate to historical performance of a class of sites (e.g., contract research organization sites, independent sites, small sites, large sites, sites grouped by geographic regions, and so on) or persons (e.g., particular medical specialties, seniority and experience in clinical trials, tenure at the site, or other factors). 
Briegs teaches 
	(b) electronically reporting the data to a pre-programmed computer module (‘823; Col. 47, .lines 50-60 The Reporting features in the system allow the users to generate printouts of the data entered into the system. Creating a report is a two step process. Within the Reports Modules, reached through the Modules—Reports menu, the user first generates a search for the information desir)
 (c) determining in real time, by use of said pre-programmed computer module, whether procedures or parameters utilized in conducting said clinical trial relating to (i) making payments to a remote site, or (ii) the inventory of clinical supplies at a remote site, or (iii) the schedule for re-supplving a remote site, require modification (‘823; Col.2 , lines 44-59 : There is also a Site Management module for establishing information about a site where a trial is to be conducted (e.g., a site number, budget, etc.) and the resources at the site (e.g., personnel available at that site). A Site Contact module allows for the tracking of information received from visits to the sites where the trial is being conducted. In addition there is a Remote or Laptop module that allows information at a remote site to be entered onto a laptop computer at the remote site and later downloaded to the system. A Clinical Supplies module provides information as to the type and dosages of medications and medical devices that are available for the trial; Col. 3, lines 13-23: A Clinical Supplies module provides information as to the type and dosages of medications and medical devices that are available for the trial. This module also allows the system user to create shipping instructions for these materials so they will be available at the trial sites and/or allows the user to revise the trial, e.g. use different supplies, based on the materials which are available ); 
(d) providing instructions, based on said determining, to modify the procedures or parameters utilized in conducting said clinical trial, so as to make a partial or complete payment to a remote site, adjust the inventory of supplies for a remote site, change the schedule for re supply of a remote site, or distribute additional supplies to a remote site (‘823; Col.2 , lines 44-59 ; Col. 3, lines 13-23: A Clinical Supplies module provides information as to the type and dosages of medications and medical devices that are available for the trial. This module also allows the system user to create shipping instructions for these materials so they will be available at the trial sites and/or allows the user to revise the trial, e.g. use different supplies, based on the materials which are available). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claim invention to modyapparatus and method for prediction and management of participant compliance in clinical research as taught by Shiffman with the technique of designing and monitoring clinical trials of Briegs in order to  provide the report the performance metric and  modification of clinical data. 
 Shiffman inview of Briegs teaches 
(e) modifying the procedures or parameters utilized in conducting said clinical trial, based on said instructions (‘493; Para 0010: identifying a suitable clinical trial site for conducting a clinical trial is provided, comprising the steps of providing a database storing historical compliance data for a plurality of clinical trial sites, performing a statistical analysis of the historical compliance data for each clinical trial site to predict compliance in a future clinical trial and selecting a clinical trial site that is predicted to comply with research protocols).. . 
Claim 47 is rejected as the same reason with claim 37. 

With respect to claim 38, the combined art teaches the method of claim 37, Shiffman discloses wherein the performance metric data is a measurement of: error rates, time required to respond to errors or to data queries returned to a site, number of patients screened, number of patients enrolled, or length of time required to transmit data following a patient visit (‘493; Abstract).
Claim 48 is rejected as the same reason with claim 38. 

With respect to claim 41, the combined art teaches the method of claim 37, Shiffman discloses  wherein  the data correspond to the performance of a remote site, and wherein the amount of payment to such site is determined based on said performance (‘493; Para 0045: payment per completed subject)..
Claim 51 is rejected as the same reason with claim 41. 

With respect to claim 42, the combined art teaches the method of claim 41, Shiffman discloses wherein the performance data comprise a determination of: rapidity of submission of data following a patient visit, accuracy of data, speed of resolution of data discrepancies or queries, or completion of specific medical or laboratory procedures (‘493; Para 0064: determining accuracy and compliance of the data).
Claim 52 is rejected as the same reason with claim 42. 

With respect to claim 43, the combined art teaches the method of claim 37, Shiffman discloses wherein access and permissions to said reported data are controlled (‘493’ Para 0079)
Claim 53 is rejected as the same reason with claim 43. 

With respect to claim 46, the combined art teaches the method of claim 37, Shiffman discloses wherein steps (b), (c) and (d)  further comprise: 
(i)    transmitting, through the web, a description of each discrepancy or query relating to the data, the validation that triggered the query, and means for responding to such query (‘493; Paras 0024, 0079);
(ii)    measuring the number of queries per clinical site or per each question in a questionnaire (‘493; Para 0032); or
(iii)    measuring response time of a clinical site to one or more queries (‘493; Para 0032)..
Claim 56 is rejected as the same reason with claim 46. 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the Remark filed 06/23/2021, the Application argued that, for claim rejection under 35 USC 101, The second step of the Alice test (i.e., 2019 PEG: Step 2B) is 
In response to the Applicant’s argument, however, regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular 
The additional limitations in claims 37, 47 do not integrate the above abstract idea into a practical application because there is no application or use of the abstract idea in any meaningful way. In particular, the claims recite the additional elements of a merely invoke the use of  a generic computer module programmed to perform the desired functions of determining in real time, by use of said pre-programmed computer module, whether procedures or parameters utilized in conducting said clinical trial relating to making payment to a remote site, the inventory of clinical supplies or the schedule for re-supplying require modification.. And thus it does not take the claim out of the methods of mental process grouping. Thus, the claim recites an abstract idea. 
Further, the claim as a whole merely describes how to generally “apply” the concept of using communication device, or a processor in a computer environment. The claimed computer components such as a computer programmed module are recited at a high level of generality and are merely invoked as tools to perform the collecting, determining, modifying function of data. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea. 
For Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect step 2A, Prong One, the additional elements are recited at a high level of generality, and the written description describes these elements are generic computer .  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Thus, claims 1-20 have been held as patent ineligible
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEP V NGUYEN/Primary Examiner, Art Unit 3686